United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Villa Park, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-761
Issued: July 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Acting Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2014 appellant, through her attorney, filed a timely appeal from a
December 18, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established a cervical lymphadenopathy as a
consequence of her August 13, 2008 employment injury.
FACTUAL HISTORY
On August 20, 2008 appellant, then a 48-year-old letter carrier, filed a traumatic injury
claim (Form CA-1) alleging that she sustained a right shoulder injury in the performance of duty
on August 13, 2008. She stated that she was attempting to catch a gurney as it fell and injured
her right shoulder. On October 31, 2008 OWCP accepted the claim for right shoulder and upper
arm sprain.
1

5 U.S.C. § 8101 et seq.

Appellant underwent right shoulder surgery on July 7, 2009 and stopped working. In a
report of that date, Dr. Christos Giannoulias, a Board-certified orthopedic surgeon, described the
procedure as right shoulder extensive glenohumeral arthroscopic, subacromial decompression
and distal clavicle excision. On July 20, 2009 OWCP accepted the claim for right shoulder
bursae and tendon disorder. Appellant underwent additional right shoulder surgery on
September 25, 2009.
The record indicates that appellant received treatment for shoulder pain from Dr. Suneela
Harsoor, a Board-certified anesthesiologist. In a report dated January 8, 2010, Dr. Harsoor
indicated that appellant had developed pain in the right scalene muscles in her neck. By report
dated April 9, 2010, he indicated that appellant had received a botulinum toxin (botox) injection
in the scalene muscle area. In a report dated June 16, 2010, Dr. Cory Harrow, Board-certified in
emergency medicine, indicated that appellant had a manipulation under anesthesia (MUA) for
the right and left shoulder joints. Appellant also underwent an MUA on April 19, 2011.
In a report dated October 12, 2011, Dr. Giannoulias stated that appellant had developed
chronically-inflamed cervical lymph nodes. He opined that, within a reasonable degree of
medical certainty, the condition was directly related to the August 13, 2008 shoulder injury and
subsequent shoulder surgeries. Dr. Giannoulias stated that it was necessary to remove the
swollen lymph nodes surgically.
OWCP referred the case to an OWCP medical adviser, Dr. Sanjai Shukla, for a report
regarding the claimed consequential injury. In a report dated November 13, 2011, Dr. Shukla
stated that appellant had adhesive capsulitis that required MUA. He stated that he was not aware
of any link between inflamed lymph nodes and adhesive capsulitis, and orthopedic textbooks did
not list lymphadenopathy as a concurrent condition with adhesive capsulitis.
In a report dated December 15, 2011, Dr. Giannoulias stated that he had reviewed
Dr. Shukla’s report. He stated that appellant had two surgeries and had undergone scalene
blocks “right where the lymph nodes have been chronically inflamed.” Dr. Giannoulias opined
that the “scalene blocks [appellant] had secondary to her shoulder surgery in addition to the
adhesive capsulitis has chronically inflamed these lymph nodes and that necessitated further
surgical treatment to alleviate her condition.”
OWCP again referred the case to another OWCP medical adviser for an opinion as to a
consequential injury. In a report dated October 15, 2012, Dr. David Garelick reported that the
statements from Dr. Giannoulias were not supported by the medical literature. He stated that he
did not find cervical lymphadenopathy mentioned as a complication of interscalene blocks
anywhere in the medical literature. Dr. Giannoulias noted that there was no evidence of a
postsurgery infection and stated that he agreed with Dr. Shukla that the lymph condition was not
related to the employment injury.
By decision dated May 17, 2013, OWCP denied expansion of the claim to include
cervical lymphadenopathy as a consequential injury. Appellant requested a hearing before an
OWCP hearing representative, which was held on October 30, 2013. At the hearing, he
submitted a June 8, 2013 report from Dr. Giannoulias, who indicated that he had reviewed
OWCP medical adviser’s report. Dr. Giannoulias stated, “[L]ymphadenopathy can occur
(1) after shoulder surgery or (2) scalene blocks, sometimes trauma to the lymph nodes from the
scalene blocks or lymph drainage from the shoulder surgery can occur. There is a direct
2

relationship here and this is closely related as the shoulder drains in the supraclavicular lymph
nodes and the supraclavicular lymph nodes can be injured with scalene blocks.” He stated that
appellant did not have a history of any other trauma to the shoulder and nothing else “would
medically explain this.”
By decision dated December 18, 2013, the hearing representative affirmed the May 17,
2013 decision. The hearing representative found that the weight of the medical evidence rested
with the medical advisers.
LEGAL PRECEDENT
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that, when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.2 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.3
A claimant bears the burden of proof to establish a claim for a consequential injury.4 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is an opinion of reasonable medical certainty and be supported by sound medical
rationale explaining the nature of the relationship of the diagnosed condition and the specific
employment factors or employment injury.5
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.6 When there
are opposing medical reports of virtually equal weight and rationale, the case must be referred to
an referee specialist, pursuant to section 8123(a), to resolve the conflict in the medical evidence.7
ANALYSIS
A review of the evidence establishes that a disagreement exists between the attending
physician, Dr. Giannoulias, and the medical advisers. Dr. Giannoulias performed the shoulder
surgeries in the case and provided a rationalized medical opinion that the diagnosed cervical
lymphadenopathy developed as a consequence of the shoulder surgeries and subsequent
treatment for appellant’s employment-related shoulder condition.
He stated that
2

Albert F. Ranieri, 55 ECAB 598 (2004).

3

See A. Larson, The Law of Workers’ Compensation § 10.01 (November 2000).

4

J.A., Docket No. 12-603 (issued October 10, 2012).

5

Id.

6

Robert W. Blaine, 42 ECAB 474 (1991); 5 U.S.C. § 8123(a).

7

William C. Bush, 40 ECAB 1064 (1989).

3

lymphadenopathy can occur after shoulder surgery and noted that the nerve blocks injected into
the scalene muscle area were near the affected lymph nodes.
On the other hand, the medical advisers opined that there was no relationship between the
diagnosed condition and the surgery or scalene blocks, stating that the medical literature did not
disclose such a relationship and there was no evidence of an infection. The Board finds that
there is a conflict in the medical evidence that must be resolved in accord with 5 U.S.C.
§ 8123(a). As noted above, when there are opposing reports of virtually equal probative value,
the case must be remanded for a referee examination. The case will be remanded for resolution
of the conflict. After such further development as OWCP deems necessary, it should issue a
de novo decision.
CONCLUSION
The Board finds that a conflict in the medical evidence exists and the case is remanded
for proper resolution of the conflict.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 18, 2013 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: July 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Acting Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

